

117 HJ 57 IH: Authorization for Use of Military Force To Save Americans Stranded in Afghanistan
U.S. House of Representatives
2021-08-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA117th CONGRESS1st SessionH. J. RES. 57IN THE HOUSE OF REPRESENTATIVESAugust 27, 2021Mr. Perry submitted the following joint resolution; which was referred to the Committee on Foreign AffairsJOINT RESOLUTIONTo authorize the use of United States Armed Forces to evacuate citizens of the United States from Afghanistan after August 31, 2021, and for other purposes.That1.Short titleThis joint resolution may be cited as the Authorization for Use of Military Force To Save Americans Stranded in Afghanistan.2.Authorization for use of United States Armed Forces to evacuate citizens of the United States from Afghanistan after August 31, 2021(a)In generalThe President is authorized to use the Armed Forces of the United States as the President determines necessary and appropriate to evacuate from Afghanistan citizens of the United States after August 31, 2021.(b)War powers resolution requirements(1)Specific statutory authorizationConsistent with section 8(a)(1) of the War Powers Resolution, the Congress declares that this section is intended to constitute specific statutory authorization within the meaning of section 5(b) of the War Powers Resolution.(2)Applicability of other requirementsNothing in this joint resolution supersedes any requirement of the War Powers Resolution.